SNEED, Circuit Judge,
concurring:
In a very real sense this case reveals a series of missed opportunities on the part of appellant to have its preemption claims heard and decided. As it turns out, the appellant could have brought its suit to obtain an injunction in federal court following the enactment of the Staggers Act and prior to the California Supreme Court’s denial of appellant’s petition for review. Perhaps, but by no means certainly, it could have brought suit in federal court seeking only a declaratory judgment at that time also. At the time any decision to initiate such suit would have had to have been made, however, United Air Lines, Inc. v. *1292Division of Industrial Safety of the Department of Industrial Relations, 633 F.2d 814 (9th Cir.1980), presented a formidable obstacle to such a course of action. Justice White’s dissent to the Supreme Court’s failure to grant United’s petition for certiorari made plain that the Court clearly understood the scope of this court’s holding. The footnotes in Franchise Tax Board v. Construction Laborers Vacation Trust,-U.S. -, 103 S.Ct. 2841, 77 L.Ed.2d 420 (1983), and Shaw v. Delta Air Lines, Inc.,-U.S. -, 103 S.Ct. 2890, 77 L.Ed.2d 490 (1983), now make clear that Justice White’s views have prevailed and that United Air Lines no longer properly represents the law. The appellant, of course, must suffer for failing to urge at an earlier point in time that United Air Lines be overturned.
The missed opportunity that proves fatal, however, is the failure to present vigorously the preemption argument before the California Supreme Court and the failure to seek review by the Supreme Court of the United States. Having chosen to eschew recourse to the federal courts prior to termination of the state proceedings, although perhaps on the basis of a misapprehension of the law, the appellant must be subjected to the consequences of res judicata.